TEIEAYITORNEY                  GENERAL
                     QP   TEXAS




Mr. Joe D. Carter, Chairman       Opinion No. C- 3
Texas Water Commission
P. 0. BOX 2311                    Re:   Payment for certain maps
Capitol Station                         and ae:rialphotographs by
Austin 11, Texas                        the Texas Water Commission
                                        to be used as evidence in
                                        Cause No. B-20,576--State
                                        of Texas, et al v. Hidalgo
                                        County Water Control and
                                        Improvement District No.
                                        18, et al, in the District
                                        Court of Hidalgo County,
Dear Mr. Carter:                        Texas.
          You have requested an opinion on the above s;ibject
matter. Your question concerns whether Item 14 of the ap-
propriation to the Texas Water Commission, contained in Senate
Bill 1, Acts of the 57th Legislature, First Called Session,
1961 (General Appropriation Act), may be expended for the pur-
pose of acquiring necessary maps and aerial photographs to be
used as evidence by the Texas Vater Commission in Cause No.
B-20,576--the State of Texas, et al v. Hidalgo County Wate:r
Control and Improvement District No. 18, et al, in the District
Court of Hidalgo County, Texas, p3rd Judicial District. A
part of the relief prayed for by the State of Texas seeks
cancellation of certain alleged water rights and it has been
determined by the Texas "ater Commission and the Attorney Gen-
eral's office that the above referred to maps and aerial photo-
graphs constitute evidence necessary for the proper preparation
of this cause.
          Item 14 of the appropriation to the Texas Ij!ater
Commission reads as follows:
                                 "For the Years Ending
                              August 31,    August 31,
                                1962             1963

"14. For expense of cancel-
     lations, notices, in-
     cluding advertising,
     nostage, fees, and other
     costs                         15,000               U.B."
                          -7-
Hon. Joe D. Carter, page 2   cc- 3 1

          It is noted that the $15,000 appropriation contained
in Item 14 may be expended for any necessary expense involved
in cancellations of water rights. It is further noted that
such appropriation is not limited to expense involved in an
administrative proceeding but includes expense involved in
cancellation whether by an administrative proceeding or a
judicial proceeding.
          Since it has been determined that the maps and
aerial photographs referred to in your request are necessary
to the proper preparation of a case seeking certain cancel-
lations, you are advised that Item 14 may be expended for
such purpose.

                    SUMMARY
         Item 14 of the appropriation to the Texas
    Water Commission appropriated for the purpose
    of paying "expense of cancellations" may be
    expended for the purpose of acquiring certain'
    maps and aerial photographs necessary in the
    preparation of a trial of a case wherein can-
    cellation of water rights is sought by the Texas
    Water Commission.
                              Yours very truly,
                              WAGGONER CARR
                              Attorney General of Texas



JR:ms:mkh                      Assistant
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Ben Harrison
Tom Peterson
Arthur Sandlin
Grady Chandler
APPRGVED:                                  APPROVED:
Waggoner Carr                              Stanton Stone
Attorney General                           Executive Assistant